                                                                              F ~D
                                                                              JAN      15 2020
                  IN THE UNITED STATES DISTRICT COURT                       Clerk, U.S District Court
                                                                              D1stnct Of Montana
                      FOR THE DISTRICT OF MONTANA                                   Missoula
                           MISSOULA DIVISION


ALLIANCE FOR THE WILD                                CV 09-160- M-DWM
ROCKIES,

              Plaintiff,
                                                            ORDER
       vs.

CHRIS SAVAGE, et al.,

              Defendants.


      Amicus Curiae American Forest Resource Counsel moves for the admission

of Sara Ghafouri to practice before this Court in this case with Trent Baker to act

as local counsel. Ms. Ghafouri's application appears to be in order.

      Accordingly, IT IS ORDERED that Amicus Curiae's motion to admit Sara

Ghafouri pro hac vice (Doc. 13 7) is GRANTED on the condition that Ms.

Ghafouri shall do her own work. This means that Ms. Ghafouri must do her own

writing; sign her own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing

system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.



                                           1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Ghafouri, within fifteen ( 15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.
                          --<-,
      DATED this       {~ day of January, 2020.




                                                          oy;District Judge
                                                          strict Court




                                           2
